Exhibit 10.1

CONFIDENTIAL

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
December 1, 2011, by and between Exar Corporation, a Delaware corporation (the
“Company”), and Louis DiNardo, an individual (the “Executive”).

RECITALS

A. The Company desires that the Executive be employed by the Company as its
Chief Executive Officer and President to carry out the duties and
responsibilities described below, all on the terms and conditions hereinafter
set forth, effective as of January 3, 2012 (the “Effective Date”).

B. The Executive desires to accept such employment on such terms and conditions.

C. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date and supersedes and negates all
previous agreements with respect to such relationship.

D. The Compensation Committee and the Board of Directors of the Company have
approved this Agreement.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

1. Retention and Duties.

1.1 Retention. As of the Effective Date, the Company does hereby hire, engage
and employ the Executive for the Period of Employment (as defined in Section 2)
on the terms and conditions expressly set forth in this Agreement. As of the
Effective Date, the Executive does hereby accept and agree to such hiring,
engagement and employment, on the terms and conditions expressly set forth in
this Agreement.

1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its President and Chief Executive Officer and shall have the powers,
duties and obligations of management usually vested in the offices of president
and chief executive officer of a corporation, subject to the directives of the
Company’s Board of Directors (the “Board”). The Executive shall comply with the
corporate policies of the Company as they are in effect from time to time
throughout the Period of Employment (including, without limitation, the
Company’s employee handbook, personnel policies, and business conduct and ethics
policies, as they may change from time to time). The Executive will be appointed
to the Board as of the Effective Date, and the Company agrees that so long as
the Executive is serving as the Company’s Chief Executive Officer he will be
nominated for election to the Board at each annual meeting of stockholders. The
Executive may serve as an officer and/or member of the board of directors of one
or more of the Company’s subsidiaries or affiliates (and this Agreement shall
provide the

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

exclusive compensation for all such services). During the Period of Employment,
the Executive shall report solely to the Board. In connection with any
termination of the Executive’s employment, unless otherwise requested by the
Board, the Executive shall concurrently resign from the Board and from the Board
(or other similar body) of any other members of the Company Group (as defined
below) on which he then serves.

1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities, or the provision of other services thereto, is subject to the
prior written approval of the Board, which may not be unreasonably withheld. The
Board acknowledges and agrees that the Executive may continue to serve on the
board of directors of the companies identified in Exhibit A hereto, but shall
resign from the board of directors of any other company for which he serves as a
director prior to the Effective Date. The Company shall have the right to
require the Executive to resign from any board or similar body on which he may
then serve if the Board determines that the Executive’s service on such board or
body interferes with the effective discharge of the Executive’s duties and
responsibilities to the Company or that any business related to such service is
then in competition with any business of the Company or any of its affiliates,
successors or assigns. Nothing in this Section 1.3 shall be construed as
preventing the Executive from engaging in the investment of his personal assets.
In addition, the Executive shall avoid all activities and other actions that
might conflict with, or that might reasonably appear to conflict with, the
interests of the Company.

1.4 No Breach of Contract. The Executive hereby represents to the Company that:
(i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; and (iii) that, except as set
forth on Exhibit B hereto, the Executive is not bound by any confidentiality,
trade secret or similar agreement with any other person or entity.

1.5 Location. The Executive acknowledges that the Company’s principal executive
offices are currently located in Fremont, California. The Executive’s principal
place of employment shall be the Company’s principal executive offices. The
Executive agrees that he will be regularly present at the Company’s principal
executive offices. The Executive acknowledges that he may be required to travel
from time to time in the course of performing his duties for the Company.

1.6 Indemnification Agreement. The Company and the Executive have executed and
delivered the Indemnification Agreement attached hereto as Exhibit C (the
“Indemnification Agreement”).

2. Period of Employment. The “Period of Employment” shall be a period of four
(4) years commencing on the Effective Date and ending at the close of business
on the four-year anniversary of the Effective Date, subject to earlier
termination in accordance with the provisions of Section 5 below (the
“Termination Date”).

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3. Compensation.

3.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary for the first twelve (12) months of the Period of Employment shall
be at an annualized rate of Five Hundred Thousand Dollars ($500,000). The
Compensation Committee (as defined below) will review the Executive’s Base
Salary at least annually and may in its sole discretion adjust the Executive’s
Base Salary from the rate then in effect based on such review; provided that the
Executive’s Base Salary shall not be less than the Base Salary set forth herein
without the Executive’s consent.

3.2 Incentive Bonus. During the Period of Employment commencing with the
Company’s fiscal year 2013, the Executive shall be eligible to receive an annual
incentive bonus (“Incentive Bonus”). The Executive will not be entitled to any
Incentive Bonus with respect to the Company’s fiscal year 2012. The Executive’s
target Incentive Bonus amount for the fiscal years during the Period of
Employment commencing with the Company’s 2013 fiscal year shall be 100% of the
Executive’s Base Salary, unless the Board or the Compensation Committee of the
Board (the “Compensation Committee”) sets a higher target Incentive Bonus for
those years. The Executive’s Incentive Bonus for the Company’s 2013 fiscal year
shall be payable in the form of an award of restricted stock units (“RSUs”) to
be granted on the first day of the Company’s 2013 fiscal year, with the target
number of RSUs subject to such award (the “Target RSUs”) to be determined by
dividing (i) $500,000 by (ii) the closing price of a share of the Company’s
common stock on the grant date. Twenty-five percent (25%) of the Target RSUs
shall vest on the date that is six (6) months after the commencement of the 2013
fiscal year, subject to the Executive’s continued employment with the Company
through the vesting date. An additional twenty-five (25%) of such Target RSUs
shall vest on the last day of the Company’s 2013 fiscal year) (the “Anniversary
Date”), subject to the Executive’s continued employment with the Company through
the Anniversary Date. The remaining fifty percent (50%) of the Target RSUs shall
be eligible to vest on the date that the Compensation Committee determines the
vesting of RSU awards granted to the Company’s senior executives generally under
the Company’s Fiscal Year 2013 Executive Incentive Compensation Program (the
“Determination Date”) in accordance with the Company’s Fiscal Year 2013
Executive Incentive Compensation Program (subject to the Executive’s continued
employment with the Company through the Determination Date) such that if the
Compensation Committee determines that awards granted under the program shall
vest based on Company performance as to a percentage of the target number of
units subject to such awards that is greater than fifty percent (50%) (the
“Incentive Plan Vesting Percentage”), the Executive shall vest in additional
amount of Target RSUs on the Determination Date so that the total number of the
Executive’s vested RSUs under the award (including the first and second
installments comprising 50% of the Target RSUs previously paid to the Executive
that vests as described above) shall equal the Target RSUs multiplied by the
Incentive Plan Vesting Percentage. In payment of each RSU that vests pursuant to
the foregoing provisions, the Executive shall be entitled to receive one share
of the Company’s common stock (such payment to be made promptly and in all
events within sixty (60) days after the applicable vesting date). If the
Incentive Plan Vesting Percentage is 50% or less, the Executive will not be
entitled to vest in

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

any further Target RSUs under the Company’s Fiscal Year 2013 Executive Incentive
Compensation Program. Any Target RSUs that are outstanding on the Determination
Date and not vested after giving effect to the foregoing provisions shall
terminate on the Determination Date. For each fiscal year during the Period of
Employment after the 2013 fiscal year, the Executive’s Incentive Bonus shall be
in an amount determined by the Compensation Committee in its sole discretion.
The Executive may participate in recommending his individual performance goals
and any corporate goals upon which his Incentive Bonus is based for each fiscal
year, provided that the Compensation Committee shall ultimately set such goals.
Except as otherwise provided in any annual incentive program adopted by the
Compensation Committee in which the Executive participates, any Incentive Bonus
shall be paid, subject to applicable withholdings and authorized deductions, as
soon as practicable after the end of such fiscal year (and in all events within
the applicable period prescribed for the payment of “short-term deferrals” as
provided in Treasury Regulation Section 1.409A-1(b)(4)).

If the Company is required to prepare an accounting restatement due to its
material noncompliance, as a result of misconduct (whether or not by the
Executive), with any financial reporting requirement under the U.S. securities
laws, the Executive shall reimburse the Company for any bonus or other
incentive-based or equity-based compensation received by the Executive from the
Company during the 12-month period following the first public issuance or filing
with the U.S. Securities and Exchange Commission (whichever first occurs) of the
financial document embodying such financial reporting requirement and any
profits realized from the sale of securities of the Company during that 12-month
period by the Executive. The provision in the immediately preceding sentence is
intended to follow Section 304 of the Sarbanes-Oxley Act of 2002, and to the
extent such Section 304 is hereafter amended or modified (whether by
legislative, judicial or administrative action) to provide for reduced
obligations of the Executive thereunder, the immediately preceding sentence
shall be automatically similarly amended or modified, without the need of a
written amendment hereof. In addition to the foregoing, any incentive
compensation paid to the Executive shall be subject to the terms of any
recoupment, clawback or similar policy adopted by the Company as it may be in
effect from time to time, as well as any similar provisions of applicable law.

3.3 Equity Awards.

(a) Stock Option. Subject to this Section 3.3(a), the Company will grant to the
Executive an option (the “Option”) to purchase 1,200,000 shares of the Company’s
Common Stock, effective on the Effective Date. The exercise price per share for
the Option will be equal to the closing price of a share of the Common Stock on
the Effective Date. The Option will be granted pursuant to the “inducement
grant” exception provided in Nasdaq Rule 5635(c) and will not be intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”). Except as expressly set
forth herein, the Option will vest as follows:

 

  (i) with respect to 720,000 of the shares subject to the Option, the Option
will vest as to 180,000 of such shares on the first anniversary of the Effective
Date, and as to 1/36th of the remaining 540,000 shares underlying the Option
each month thereafter on the same day of the month as the Effective Date,
subject in each case to the Executive’s active and continuous service to the
Company through the applicable vesting date, such that the Executive shall be
fully vested in such portion of the Option shares after four years of active and
continuous service to the Company from the Effective Date, and

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (ii) with respect to 480,000 of the shares subject to the Option, the Option
will be eligible to vest as to 120,000 of such shares on the last day of each of
the Company’s 2013, 2014, 2015 and 2016 fiscal years, provided that the closing
price of a share of the Company’s common stock (in regular trading) equals or
exceeds the applicable Stock Price Threshold for a period of at least forty-five
(45) consecutive trading days during such fiscal year (the “Stock Price
Threshold Objective”), subject to the Executive’s active and continuous service
with the Company through the last day of such fiscal year. Except with respect
to the 2016 fiscal year, in the event that the Stock Price Threshold Objective
is not achieved in a particular fiscal year, the Executive shall be eligible to
vest in the portion of the Option applicable to such fiscal year (i.e. 120,000
shares) if the Stock Price Threshold Objective is achieved in the immediately
following fiscal year (the “Roll-Over Fiscal Year”) and the Executive remains
actively and continuously employed through the last day of the Roll-Over Fiscal
Year. If the Stock Price Threshold Objective is not achieved in the Roll-Over
Fiscal Year, the portion of the Option applicable to the prior fiscal year shall
terminate as of the last day of theRoll-Over Fiscal Year. (By way of example, if
the Stock Price Threshold Objective for the 2013 fiscal year is not achieved in
that fiscal year, the Executive would be eligible to vest in 240,000 shares
underlying the Option (i.e. 120,000 shares applicable to each of the 2013 and
2014 fiscal years) if the Stock Price Threshold Objective set forth below for
the 2014 fiscal year is achieved; if the Stock Price Threshold Objective for the
2014 fiscal year is not achieved in the 2014 fiscal year, 120,000 shares
underlying the Option (the portion of the Option applicable to the 2013 fiscal
year) will terminate as of the last day of the 2014 fiscal year, but the
Executive would be eligible to vest in 240,000 shares underlying the Option if
the Stock Price Threshold Objective for the 2015 fiscal year is achieve during
the 2015 fiscal year.) If the Stock Price Threshold for the 2016 fiscal year is
not achieved in the 2016 fiscal year, the portion of the Option that remains
unvested as of the end of the 2016 fiscal year shall terminate as of the last
day of that fiscal year unless the Agreement is extended by a written agreement
signed by the parties in which case the portion of the Option that remains
unvested as of the end of the 2016 fiscal year shall vest if the Stock Price
Threshold Objective is achieved for the 2017 fiscal year (as may be mutually
agreed upon by the parties if this Agreement is extended) or will terminate if
the Stock Price Threshold Objective is not achieved for the 2017 fiscal year.
For these purposes, the “Stock Price Threshold” for a particular fiscal year
shall be as follows:

 

Fiscal Year

   Stock Price Threshold  

2013

   $ 7.50   

2014

   $ 9.00   

2015

   $ 12.00   

2016

   $ 15.00   

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

The maximum term of the Option will be seven (7) years from the date of grant of
the Option. The Option may be granted as one or more separate grants as
determined by the Compensation Committee, each such grant to be on the same
terms (except as expressly set forth herein) as option grants made generally
under the Company’s 2006 Equity Incentive Plan (the “Plan”), a copy of which is
publicly available. Each such grant shall be subject to such further terms and
conditions as set forth in a written stock option agreement to be entered into
by the Company and the Executive to evidence the Option, such agreement(s) to be
in the form(s) provided to the Executive prior to the execution of this
Agreement. Each such agreement and any award agreement for any future option
grant by the Company shall provide that, in the event that Executive’s
employment is terminated by the Company without Cause or by Executive for Good
Reason and subject to the terms of Sections 5.3(b) and 5.4 below, Executive
shall have up to twelve (12) months following his Separation from Service
(defined below) to exercise any vested stock options then held by Executive.

(b) Performance-RSU Award. At the first regular meeting of the Compensation
Committee following the Effective Date, the Company will grant the Executive an
award of 300,000 performance RSUs (the “RSU Award”). The RSU Award shall consist
of three equal tranches of 100,000 RSUs (each, a “Tranche”), and will vest over
three (3) years in each case as follows:

(i) with respect to the first Tranche, the Executive must be actively and
continuously employed through the end of the 2015 fiscal year in order to vest
one hundred percent (100%) (hence 33.3% per year) and the Company’s Earnings
Before Interest and Taxes determined on a non-GAAP basis as the Company has
historically reported such amounts to investors during earnings calls (“EBIT”)
for each of the four (4) fiscal quarters during the 2013 fiscal year must exceed
the EBIT level for the immediately preceding fiscal quarter;

(ii) with respect to the second Tranche, the Executive must be actively and
continuously employed through the end of the 2016 fiscal year in order to vest
one hundred percent (100%) (hence 33.3% per year) and (A) the Company’s EBIT for
the 2014 fiscal year must be positive and equal to or greater than five percent
(5%) of the Company’s AOP Revenues for the 2014 fiscal year: and (B) the
Company’s revenue as determined in accordance with GAAP and as reported in the
Company’s financial statements (“Revenue”) for the 2014 fiscal year must be
equal to or greater than fiscal year 2013;

(iii) with respect to the third Tranche, Executive must be actively and
continuously employed through the end of the 2017 fiscal year in order to vest
one hundred percent (100%) (hence 33.3% per year) and (A) the Company’s EBIT for
the 2015 fiscal year must be positive and equal to or greater than ten percent
(10%) of the Company’s AOP Revenue for the 2015 fiscal year; and (B) the
Company’s Revenue for the 2015 fiscal year must be equal to or greater than
fiscal year 2014.

In each case, the Company’s EBIT level, Revenue level and the vesting of any
Tranche shall be determined by the Compensation Committee. If the performance
goals for a particular fiscal year set forth above are not achieved, the Tranche
of RSUs applicable to that fiscal year shall terminate as of the last day of
that fiscal year. The RSU Award shall be granted under the Plan and shall be
subject to such further terms and conditions as set forth in a written award
agreement to be entered into by the Company and the Executive to evidence the
award.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

3.4 Director Compensation. During the Period of Employment, the Executive shall
not be entitled to receive cash or equity compensation paid to outside directors
of the Company and, instead, the Executive shall be compensated exclusively in
accordance with the terms of this Agreement.

3.5 Relocation Expenses. The Executive agrees that (a) no later than four weeks
following the Effective Date, he will lease temporary housing within eight
(8) miles of the Company’s principal executive offices (the “Corporate
Residence”), (b) during calendar 2012, he will reside in the Corporate Residence
during the workweek (Monday through Friday) in order to devote substantially all
of his time, energy and skill to the performance of his duties for the Company
and avoid travel time from his principal residence in San Francisco, California;
and (c) no later than four weeks following the Effective Date, he will provide
documentation to the Company demonstrating that he has leased a Corporate
Residence that complies with this Section 3.5. The Company shall pay or
reimburse the Executive for his reasonable costs incurred in calendar 2012 in
connection with leasing, moving into and living in the Corporate Residence and
expenses incurred for use of his automobile for business purposes; provided that
in no event shall the Company’s obligation with respect to such payments or
reimbursements exceed $5,000 per month in 2012.

3.6 Sign-On Bonus. Upon his entering into this Agreement, the Executive shall be
entitled to receive a sign-on bonus of $150,000, payable on or within thirty
(30) days after the Effective Date (the “Sign-On Bonus”); provided, however,
that in the event that, at any time within 12 months after the Effective Date,
the Executive’s employment is terminated by the Company for Cause or by the
Executive other than for Good Reason, the Executive shall immediately repay the
amount of the Sign-On Bonus to the Company in full.

4. Benefits.

4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time; provided, however, that
the Executive shall not be entitled to a duplication of benefits or payments
provided to the Executive pursuant to this Agreement.

4.2 Reimbursement of Business Expenses. The Company shall reimburse the
Executive for all reasonable business expenses that the Executive incurs during
the Period of Employment in connection with carrying out the Executive’s duties
for the Company, subject to the Company’s expense reimbursement policies
(including submission of any documentation of such expenses required by such
policies) in effect from time to time and provided that in all events any such
reimbursement shall be made not later than the end of the calendar year
following the year in which the related expense was incurred.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation in accordance with the
Company’s vacation policies in effect from time to time, including the Company’s
policies regarding vacation accruals; provided that the Executive’s rate of
vacation accrual during the Period of Employment shall be no less than three
(3) weeks per year. The Executive shall also be entitled to all other holiday
and leave pay generally available to other executives of the Company.

5. Termination.

5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as defined in Section 5.5), or (ii) with no less than thirty (30) days
advance notice to the Executive, without Cause, or (iii) in the event of the
Executive’s death (which shall occur automatically upon such death), or (iv) in
the event that the Board determines in good faith that the Executive has a
Disability (as defined in Section 5.5).

5.2 Termination by the Executive. The Executive’s employment by the Company, and
the Period of Employment, may be terminated by the Executive with no less than
sixty (60) days advance notice to the Company; provided, however, that in the
case of a termination for Good Reason, the Executive may provide immediate
written notice upon the Company failing to cure the event that constitutes Good
Reason after the Executive has provided the Company written notice of the event
constituting Good Reason and at least a thirty (30)-day period to cure.

5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to herein as the “Severance Date”), the Company shall have no
further obligation to make or provide to the Executive, and the Executive shall
have no further right to receive or obtain from the Company, any payments or
benefits except as follows:

(a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

(b) If, during the Period of Employment, the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5), and subject to the Executive signing, delivering and not revoking
a general release as set forth in Section 5.4, the Company shall provide the
following severance benefits to the Executive:

(i) The Company shall pay the Executive (in addition to the Accrued Obligations)
an amount equal to 100% of the Executive’s Base Salary at the annual rate in
effect on the Severance Date. Subject to Section 24.2, the Company shall pay
such amount to the Executive in twelve (12) equal monthly installments, less tax
withholdings and other authorized deductions, over a period of twelve
(12) consecutive months, with the first installment payable in the month
following the month in which the Executive’s Separation from Service (as such
term is defined in Section 5.5) occurs.

(ii) The Company shall pay to Executive a pro rata portion of the Incentive
Bonus that Executive would have been entitled to receive had he remained
employed through the end of the

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

fiscal year in which he was terminated in accordance with the terms of
Section 3.2 above (the “Pro Rata Bonus”). The Pro Rata Bonus will be calculated
in the same manner and paid at the same time that the Incentive Bonus would have
been paid in accordance with Section 3.2 above, provided, however, that the Pro
Rata Bonus shall be determined by multiplying the Incentive Bonus that would
have been paid to the Executive by a fraction in which the numerator is the
number of days that Executive was actively employed by the Company during the
applicable fiscal year and the denominator is 365.

(iii) The Company shall pay the cost of the Executive’s premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the Severance Date, for a period commencing on
the Severance Date and ending on the earlier to occur of (A) the date the
Executive becomes eligible for medical coverage with another employer and
(B) the 12-month anniversary of the Severance Date. To the extent that the
payment of any COBRA premiums pursuant to this Section 5.3(b)(ii) are taxable to
Executive, any payment due to Executive pursuant to this section shall be paid
to the Executive on or before the last day of the Executive’s taxable year
following the taxable year in which the related expense was incurred. The
Executive’s right to payment of such premiums is not subject to liquidation or
exchange for another benefit and the amount of such benefits that the Executive
receives in one taxable year shall not affect the amount of such benefits that
the Executive receives in any other taxable year.

(iv) As to each then-outstanding equity award then held by the Executive that
vests based solely on the Executive’s continued service with the Company, the
Executive shall vest in any portion of such award in which the Executive would
have vested thereunder if the Executive’s employment with the Company had
continued for twelve (12) months after the date of such termination. As to each
then-outstanding equity award held by the Executive that is subject to
performance-based vesting requirements, the vesting of such award will continue
to be governed by its terms, provided that for purposes of any service-based
vesting requirement under such award, the Executive’s employment with the
Company will be deemed to have continued for twelve (12) months after the date
of such termination.

(v) In the event that Executive’s employment with the Company terminates as a
result of an Involuntary Termination within twelve (12) months following a
Change of Control, the Company shall, in addition to the amounts in (i) and
(ii) of this Section 5.3(b), (A) pay the Executive an amount equal to a
pro-rated portion of the Executive’s target Incentive Bonus for the fiscal year
in which the termination occurs (such payment to be made, subject to
Section 24.2 and less tax withholdings and other authorized deductions, in a
lump sum in the month following the month in which the Executive’s Separation
from Service occurs); and (B) the Executive shall fully vest in any unvested
shares subject to any option, restricted stock, restricted stock unit or any
other form of equity award granted by the Company to the Executive (and all
future awards shall include vesting acceleration provisions consistent with this
Section 5.3(b)(iv)).

For purposes of clarity, in the event the Executive’s employment terminates upon
the expiration of the Period of Employment, the Executive’s outstanding options
shall continue to be governed in accordance with their terms (including, without
limitation, the terms applicable to a termination of the Executive’s
employment).

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under the Confidentiality Agreement and/or Section 7 or
8 of this Agreement at any time, from and after the date of such breach, (x) the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of any benefits provided in
Section 5.3(b), and (y) the Executive will no longer be entitled to, and the
Company will no longer be obligated to make available to the Executive or the
Executive’s spouse or dependents any group health, life or other similar
insurance plans or any payment in respect of such plans; provided, however, that
if the Executive provides the release contemplated by Section 5.4, the Executive
shall only be entitled to $5,000, which amount the parties agree is good and
adequate consideration, in and of itself, for the Executive’s release
contemplated by Section 5.4.

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in Section 5.3(b), if applicable, and the benefits contemplated by this
paragraph, regardless of the manner of the Executive’s termination.

5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Section 5.3(b) or any obligation to accelerate vesting
of any equity-based award in connection with the termination of the Executive’s
employment (including with respect to the Option), the Executive shall, upon or
within twenty-one (21) days following his last day of employment with the
Company, provide the Company with a valid, executed general release agreement in
a form attached hereto as Exhibit C (with such changes as may be reasonably
required to such form to help ensure its enforceability in light of any changes
in applicable law) , and such release agreement shall have not been revoked by
the Executive pursuant to any revocation rights afforded by applicable law. The
Company shall have no obligation to make any payment to the Executive pursuant
to Section 5.3(b) (or otherwise accelerate the vesting of any equity-based award
in the circumstances as otherwise contemplated by the applicable award
agreement) unless and until the release agreement contemplated by this
Section 5.4 becomes irrevocable by the Executive in accordance with all
applicable laws, rules and regulations.

(b) The Executive agrees that the general release agreement described in
Section 5.4(a) will require that the Executive acknowledge, as a condition to
the payment of any benefits under Section 5.3(b), as applicable, that the
payments contemplated by Section 5.3 (and any applicable acceleration of vesting
of an equity-based award in accordance with the terms of such award in

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

connection with the termination of the Executive’s employment) shall constitute
the exclusive and sole remedy for any termination of his employment, and the
Executive will be required to covenant, as a condition to receiving any such
payment (and any such accelerated vesting), not to assert or pursue any other
remedies, at law or in equity, with respect to his employment or the termination
of his employment. The Company and Executive acknowledge and agree that there is
no duty of the Executive to mitigate damages under this Agreement. All amounts
paid to the Executive pursuant to Section 5.3 shall be paid without regard to
whether the Executive has taken or takes actions to mitigate damages.

5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any reimbursement due to the Executive pursuant to Section 4.2 for expenses
incurred by the Executive on or before the Severance Date.

(b) As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee or director of the Company which is intended to
result in substantial personal enrichment of the Executive or is reasonably
likely to result in material harm to the Company, (ii) the Executive’s
conviction of a felony or any other crime which the Board reasonably believes
has had or will have a material detrimental effect on the Company’s reputation
or business, (iii) a willful act by the Executive which constitutes misconduct
and is materially injurious to the Company, (iv) Executive’s unsatisfactory
performance of his duties hereunder after receiving written notice from the
Board and an opportunity to cure such performance deficiencies within 30 days of
receiving such notice, or (v) continued willful violations by the Executive of
the Executive’s obligations to the Company after there has been delivered to the
Executive a written demand for performance from the Company which describes the
basis for the Company’s belief that the Executive has willfully violated his
obligations to the Company and at least thirty (30) days following delivery of
such notice to cure any such violations if such violation is reasonably
susceptible of cure.

(c) As used herein, “Change of Control” shall mean (i) any merger or
consolidation of the Company in which the stockholders of the Company
immediately prior to the transaction do not own more than fifty percent (50%) of
the outstanding voting power of the Company (or its successor) immediately after
such transaction, (ii) the sale of all or substantially all of the assets of the
Company, or (iii) any person or related group of persons (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders.

(d) As used herein, “Disability” shall mean a physical or mental impairment
which, as determined in good faith by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, taking into
consideration any reasonable

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

accommodation that does not impose an undue hardship on the Company, for more
than 120 days in any twelve (12)-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

(e) As used herein, “Good Reason” shall mean the occurrence of, without
Executive’s express written consent, a material reduction of the Executive’s
duties, position or responsibilities relative to the Executive’s duties,
position or responsibilities in effect immediately prior to such reduction or a
material breach of this Agreement by the Company.

(f) As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment by the Company without Cause or a resignation by the
Executive for Good Reason within sixty (60) days of the occurrence of the event
constituting Good Reason (and after giving effect to the notice and cure periods
provided under Section 5.2).

(g) As used herein, a “Separation from Service” occurs when the Executive dies,
retires, or otherwise has a termination of employment with the Company that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.

5.6 Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

5.7 Limitation on Benefits.

(a) Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Executive under any other Company plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Code, the Benefits shall be reduced (but not below zero) if
and to the extent that a reduction in the Benefits would result in the Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income taxes and the Excise Tax), than if the Executive received
all of the Benefits (such reduced amount if referred to hereinafter as the
“Limited Benefit Amount”). Unless the Executive shall have given prior written
notice (to the extent such a notice does not result in any tax liability under
Section 409A of the Code) specifying a different order to the Company to
effectuate the Limited Benefit Amount, the Company shall reduce or eliminate the
Benefits by first reducing or eliminating those payments or benefits which are
not payable in cash and then by reducing or eliminating cash payments, in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the Determination (as hereinafter defined). Any notice
given by the Executive pursuant to the preceding sentence shall take precedence
over the provisions of any other plan, arrangement or agreement governing the
Executive’s rights and entitlements to any benefits or compensation.

(b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

firm of national reputation designated by the Company (the “Accounting Firm”) at
the Company’s expense. The Accounting Firm shall provide its determination (the
“Determination”), together with detailed supporting calculations and
documentation to the Company and the Executive within five (5) days of the date
of termination of the Executive’s employment, if applicable, or such other time
as requested by the Company or the Executive (provided the Executive reasonably
believes that any of the Benefits may be subject to the Excise Tax), and if the
Accounting Firm determines that no Excise Tax is payable by the Executive with
respect to any Benefits, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such Benefits. Unless the Executive provides written notice to
the Company within ten (10) days of the delivery of the Determination to the
Executive that he disputes such Determination, the Determination shall be
binding, final and conclusive upon the Company and the Executive.

6. Proprietary Information and Confidentiality Agreement. The Executive has
executed and delivered the Proprietary Information and Confidentiality Agreement
attached hereto as Exhibit E (the “Confidentiality Agreement”), and shall comply
with its terms.

7. Confidentiality. The Executive shall not at any time (whether during or after
the Executive’s employment with the Company), directly or indirectly, other than
in the course of the Executive’s duties hereunder, disclose or make available to
any person, firm, corporation, association or other entity for any reason or
purpose whatsoever, any Confidential Information (as defined in the
Confidentiality Agreement). The Executive agrees that, upon termination of the
Executive’s employment with the Company, all Confidential Information in the
Executive’s possession that is in written, digital or in other tangible form
(together with all copies or duplicates thereof, including any computer or
electronically stored files, including but not limited to emails, power point
presentations, pdf documents, excel spread sheets and other documents) shall be
returned to the Company and shall not be retained by the Executive or furnished
to any third party, in any form; provided, however, that the Executive shall not
be obligated to treat as confidential, or return to the Company copies of any
Confidential Information that (a) was publicly known at the time of disclosure
to the Executive, (b) becomes publicly known or available thereafter other than
by any means in violation of this Agreement or any other duty owed to the
Company by any person or entity, or (c) is lawfully disclosed to the Executive
by a third party.

8. Anti-Solicitation.

8.1 Business Relationships. During the Period of Employment and for a period of
one (1) year thereafter, the Executive shall not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner or participant in any business, use or disclose the
Company’s confidential or proprietary information to influence or attempt to
influence customers, vendors, suppliers, joint venturers, associates,
consultants, agents, or partners of the Company or any of its affiliates
(collectively, the “Company Group”), to divert their business away from the
Company Group, to any individual, partnership, firm, corporation or other entity
then in competition with the business of any entity within the Company Group,
and he will not otherwise use or disclose the Company’s confidential or
proprietary information to materially interfere with any business relationship
of any entity within the Company Group.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

8.2 Employees and Consultants. During the Period of Employment and for a period
of one (1) year thereafter, the Executive shall not, directly or indirectly,
individually or as a consultant to, or as an employee, officer, stockholder,
director or other owner of or participant in any business, solicit (or assist in
soliciting) any person who is then, or at any time within six (6) months prior
thereto, an employee or consultant of an entity within the Company Group who
earned annually $25,000 or more as an employee or consultant of such entity
during the last six (6) months of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

9. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

10. Litigation/Audit Cooperation. Following the termination of the Executive’s
employment with the Company for any reason, the Executive shall reasonably
cooperate with the Company in connection with (a) any internal or governmental
investigation or administrative, regulatory, arbitral or judicial proceeding
involving any member of the Company Group with respect to matters relating to
the Executive’s employment with or service as a member of the board of directors
of any member of the Company Group (collectively, “Litigation”) or (b) any audit
of the financial statements of any member of the Company Group with respect to
the period of Executive’s employment with the Company (“Audit”). The Executive
acknowledges that such cooperation may include, but shall not be limited to, the
Executive making himself available to the Company Group (or their respective
attorneys or auditors) upon reasonable notice for: (i) interviews, factual
investigations, and providing declarations or affidavits that provide truthful
information in connection with any Litigation or Audit; (ii) appearing at the
request of any member of the Company Group to give testimony without requiring
service of a subpoena or other legal process; (iii) volunteering to any member
of the Company Group pertinent information related to any Litigation or Audit;
(iv) providing information and legal representations to the auditors of any
member of the Company Group in a form and within a timeframe requested by the
Board, with respect to the financial statements for the period in which the
Executive was employed by the Company; and (v) turning over to the Company Group
any documents relevant to any Litigation or Audit that are or may come into the
Executive’s possession. The Company Group shall reimburse the Executive for
reasonable travel expenses incurred in connection with providing the services
under this Section 10, including lodging and meals, upon the Executive’s
submission of receipts.

11. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

12. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

13. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

14. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

15. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

16. Entire Agreement. This Agreement, together with the Confidentiality
Agreement, the Indemnification Agreement and all award agreements related to
equity awards granted to the Executive by the Company, embodies the entire
agreement of the parties hereto respecting the matters within its scope. This
Agreement supersedes all prior and contemporaneous agreements of the parties
hereto that directly or indirectly bears upon the subject matter hereof from and
after the Effective Date. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

17. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

18. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

19. Arbitration. Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Confidentiality Agreement, any currently in effect equity award agreements
between Executive and the Company, the Indemnification Agreement, the
enforcement or interpretation of any of such agreements, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of any such

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

agreement, including (without limitation) any state or federal statutory claims,
shall be submitted to arbitration in Alameda County, California, before a sole
arbitrator selected from Judicial Arbitration and Mediation Services, Inc. or
its successor (“JAMS”), or if JAMS is no longer able to supply the arbitrator,
such arbitrator shall be selected from the American Arbitration Association;
provided, however, that provisional injunctive relief may, but need not, be
sought in a court of law while arbitration proceedings are pending, and any
provisional injunctive relief granted by such court shall remain effective until
the matter is finally determined by the arbitrator. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 19.

The parties agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. The parties
further agree that in any proceeding with respect to such matters, the
prevailing party will be entitled to recover its reasonable attorney’s fees and
costs from the non-prevailing party (other than forum costs associated with the
arbitration which in any event shall be paid by the Company).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 19, the Executive and the Company
acknowledge that any breach of any of the covenants or provisions contained in
Section 7 or 8 of this Agreement or in the Confidentiality Agreement could
result in irreparable injury to either of the parties hereto for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the non-breaching party shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in Section 7 or 8 of this Agreement or in the
Confidentiality Agreement or such other equitable relief as may be required to
enforce specifically any of such covenants or provisions.

20. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

21. Notices.

21.1 All notices, requests, demands, consents and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any such notice, request, demand, consent or
other communication by the Board shall be made based on a resolution duly
adopted by the Board (or an authorized committee thereof) and made to the
Executive by the then serving Chairman of the Board or any other person
authorized by the Board (or such committee) to make such communication. Any
notice shall be duly addressed to the parties as follows:

(a) if to the Company:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attn: Board of Directors

with a copy to:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attn: Law Department

(b) if to the Executive, to the address most recently on file in the payroll
records of the Company.

21.2 Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 21 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

22. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

23. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so. The parties agree and acknowledge that O’Melveny & Myers
LLP represents the Company (and not the Executive) in connection with this
Agreement.

24. Code Section 409A.

24.1 It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any interest or additional

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

tax imposed under Code Section 409A. To the extent that any amount payable under
this Agreement would trigger the additional tax imposed by Code Section 409A,
the Agreement shall be construed and interpreted in a manner to avoid such
additional tax yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to the Executive.

24.2 Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of the Executive’s Separation from Service,
to the extent any payment under Section 5.3(b) is deemed to be deferred
compensation within the meaning of Section 409A of the Code that is payable as a
result of a Separation from Service, then the Executive shall not be entitled to
any payment or benefit pursuant to Section 5.3(b) until the earlier of (i) the
date which is six (6) months after Executive’s Separation from Service for any
reason other than death, or (ii) the date of the Executive’s death. Any amounts
otherwise payable to the Executive upon or in the six (6) month period following
the Executive’s Separation from Service that are not so paid by reason of this
Section 24.2 shall be paid (without interest) as soon as practicable (and in all
events within thirty (30) days) after the date that is six (6) months after the
Executive’s Separation from Service (or, if earlier, as soon as practicable, and
in all events within thirty (30) days, after the date of the Executive’s death).
The provisions of this Section 24.2 shall only apply if, and to the extent,
required to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code.

24.3 To the extent that any benefits pursuant to Section 5.3(b)(ii) or
reimbursements pursuant to Section 3.6 or Section 4.2 are taxable to the
Executive, any reimbursement payment due to the Executive pursuant to any such
provision shall be paid to the Executive on or before the last day of the
Executive’s taxable year following the taxable year in which the related expense
was incurred. The benefits and reimbursements pursuant to such provisions are
not subject to liquidation or exchange for another benefit and the amount of
such benefits and reimbursements that the Executive receives in one taxable year
shall not affect the amount of such benefits or reimbursements that the
Executive receives in any other taxable year.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first written above.

 

“COMPANY”

Exar Corporation,

a Delaware corporation

By:

 

/s/ Richard L. Leza

Name:

  Richard L. Leza

Title:

  Chairman of the Board “EXECUTIVE”

/s/ Louis DiNardo

Louis DiNardo



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

SynapSense Corporation

SoloPower Corporation



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

[IDENTIFY OTHER CONFIDENTIALITY AGREEMENTS

TO WHICH EXECUTIVE IS A PARTY]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C

[Indemnification Agreement]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT D

[Form of Release Agreement]



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT E

[Confidentiality Agreement]